 TIFFANY HANDBAGSTiffany Handbags, Inc. and Leather Goods, Plastics,Handbags and Novelty Workers Union, Local 1affiliated with International Leather Goods,Plastics and Novelty Workers Union, AFL-CIO. Case 2-CA-1875431 July 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 3 October 1983 the National Labor RelationsBoard issued an Order directing the Respondent,inter alia, to make whole certain of its employeesfor any losses resulting from the Respondent'sunfair labor practices.' A controversy havingarisen over the amount of backpay owed discrimin-atees William Villamar, Enrique Battista, MariaMartinez, Juan Cariel, and Alicia Serrano, the Re-gional Director for Region 2, on 26 January 1984,issued and caused to be served on the parties abackpay specification and notice of hearing alleg-ing the amount of backpay due under the terms ofthe Board's Order. On 9 March 1984 the Respond-ent filed an answer generally denying each allega-tion of the specification.On 16 April 1984 the General Counsel filed withthe Board a Motion to Strike Answer in Part andMotion for Summary Judgment in Part to BackpaySpecification. On 23 April 1984 the Board issuedan order transferring the proceeding to the Boardand a Notice to Show Cause why the GeneralCounsel's motion should not be granted. The Re-spondent has not filed a response to the Notice toShow Cause.The Board has delegated its authority in this pro-ceeding to a three-member panel.Ruling on the Motion for Summary Judgmentin PartSection 102.54(b) and (c) of the Board's Rulesand Regulations provides as follows:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall specif-ically admit, deny, or explain each and everyi This Order adopted, in the absence of exceptions, the decision andthe Order of an administrative law judge issued in this case 16 August1983. On I November 1983 the Respondent stipulated that it had no ob-jection to anyportion of the Board's Order and agreed to comply withits provisions.271 NLRB No. 97allegation of the specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperating as a denial. Denials shall fairly meetthe substance of the allegations of the specifi-cation denied. When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder. As to all mat-ters within the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement, setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.In its answer to the backpay specification, theRespondent offered a general denial to each of theallegations of the specification. Thus, the Respond-ent has generally denied the accuracy of the Gen-eral Counsel's allegations concerning the backpayperiods for each discriminatee, the formula used tocompute gross backpay, the method of computingnet backpay, the computation of gross backpay foreach discriminatee, and the failure to make validreinstatement offers to Villamar and Battista. TheGeneral Counsel asserts that information regardingeach of these matters is within the Respondent'sknowledge, and that the Respondent has failed tostate the basis for its disagreement with any of theallegations in the specification. Accordingly, theGeneral Counsel contends that the Respondent's621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral denials do not comply with the require-ments of Section 102.54(b), and therefore the alle-gations of the backpay specification-except as tointerim earnings-should be deemed admitted astrue and that summary judgment should be grantedas to the computation of gross backpay. 2We agree. Inasmuch as the data at issue is withinthe Respondent's knowledge and control, its failureto set forth fully its position as to the applicablepremises or to furnish appropriate supporting fig-ures is contrary to the specificity requirements ofSection 102.54(b). Accordingly, we strike the Re-spondent's answer with respect to paragraphs I, II,IV, V(a), and VI(b) of the backpay specification,and deem such allegations to be admitted as true.Thus, we shall grant the General Counsel's Motionfor Summary Judgment in Part as to the amount ofgross backpay due discriminatees Villamar, Bat-tista, Martinez, Cariel, and Serrano. We find, how-ever, that the Respondent's general denial is suffi-2 On 21 March 1984 counsel for the General Counsel informed the Re-spondent by letter that its answer contained only general denials and thathe intended to move for partial summary judgment unless the Respond-ent submitted an amended answer in proper form (including reasons whyit should be considered) by 2 April 1984. No amended answer had beenreceived by the Region as of the date the General Counsel filed hismotion, 16 April 1984.cient to place interim earnings into issue for all thediscriminatees because that information is generallynot within the knowledge of the Respondent.3 Ac-cordingly, we shall order a hearing limited to thedetermination of the discriminatees' interim earn-ings, including the availability to discriminatees ofinterim employment and the discriminatees' failureto seek and/or retain such interim employment.ORDERIt is ordered that the General Counsel's motionto strike the Respondent's answer in part is grant-ed.IT IS FURTHER ORDERED that the General Coun-sel's Motion for Summary Judgment in Part as togross backpay computations for all the discrimina-tees is granted.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 2for the purpose of arranging and giving notice of ahearing before an administrative law judge, atwhich hearing the issues shall be limited to deter-mining the interim earnings of William Villamar,Enrique Battista, Maria Martinez, Juan Cariel, andAlicia Serrano.3 Dews Construction Corp,, 246 NLRB 945 (1979).622